Exhibit 10.1
SECOND OMNIBUS AMENDMENT TO MICROSOFT OPERATIONS DIGITAL
DISTRIBUTION AGREEMENT
AMENDMENT SUMMARY AND SIGNATURE PAGES
This Second Omnibus Amendment (“Amendment”) to the Microsoft Operations Digital
Distribution Agreement is entered into between:
Microsoft Corporation
     A corporation organized under the laws of the State of Washington, U.S.A.
(“Microsoft”)
AND
Digital River, Inc.
     A company organized under the laws of the State of Delaware, U.S.A.
(“Company”)

     
Amendment Effective Date
  This Amendment shall become effective on the latter of the two signature dates
set forth below.
 
   
Purpose and Scope:
  Company and Microsoft are parties to a Microsoft Operations Digital
Distribution Agreement dated September 1, 2006 (as the same may have been
amended, supplemented or otherwise modified from time to time, the “Agreement”),
pursuant to which Company has provided E-Commerce Activities to Microsoft in
accordance with the terms of the applicable SOWs.
 
   
 
  Company has agreed, as part of the E-Commerce Activities, to host one or more
Microsoft websites and to make Product available for purchase by End-Users from
Microsoft through those websites.
 
   
 
  This Amendment (i) adds a new “Hosted Platform Addendum” to the Agreement,
which will apply when Company hosts, as part of the E-Commerce Activities, one
or more websites and makes products available for purchase by Authorized Parties
through those websites on Microsoft’s behalf, and (ii) effectuates certain other
changes to the Agreement made necessary by the inclusion of the Hosted Platform
Addendum and Company’s performance of the E-Commerce Activities contemplated in
the Hosted Platform Addendum and the related SOW(s).

This Amendment consists of the following:

  •   This Amendment Summary and Signature Page     •   The Amendment Terms and
Conditions     •   Attachment 1: Hosted Platform Addendum     •   Attachment 2:
[*]     •   Attachment 3: [*]

 

*   Confidential treatment has been requested for portions of this agreement.
The copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this agreement has
been filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



SECOND OMNIBUS AMENDMENT TO MICROSOFT OPERATIONS DIGITAL
DISTRIBUTION AGREEMENT
Microsoft and Company enter into this Amendment by signing below.

              [MICROSOFT CORPORATION]   DIGITAL RIVER, INC.
 
           
Signature:
      Signature:    
 
           
 
           
Print Name:
      Print Name:    
 
       

             
Title:
      Title:    
 
       
 
           
Date:
      Date:    
 
       

 

*   Confidential treatment has been requested for portions of this agreement.
The copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this agreement has
been filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



AMENDMENT TERMS AND CONDITIONS
     1. Extension of Term of Agreement. The date defined as the “Expiration
Date” in the Agreement (and any subsequent amendments thereof) is hereby deleted
and replaced with a reference to “October 31, 2013.” Unless the Agreement is
terminated earlier, or the Expiration Date is again extended by mutual written
agreement of the parties, the Agreement will expire on the new Expiration Date
set forth in the preceding sentence.
     2. Addition of New Hosted Platform Addendum to the Agreement. A new, Hosted
Platform Addendum in the form of Attachment 1 to this Amendment is hereby added
to the Agreement. The terms and conditions in the Hosted Platform Addendum shall
apply only where Company will, as part of the E-Commerce Activities specified in
the applicable SOW, be hosting one or more Microsoft websites and making
products available for purchase by Authorized Parties from Microsoft through
those websites.
     3. [*]
     4. [*]
     5. Press Release. Microsoft acknowledges that Company desires to issue a
press release relating to the execution of the Store SOW and Microsoft’s
selection of Company to perform the E-Commerce Activities specified therein. If
Company submits a draft press release relating to the foregoing matters to
Microsoft for review in accordance with Section 7(c) of the Agreement, Microsoft
agrees that it shall review such press release in good faith and that it shall
not unreasonably withhold or condition its approval of such press release or
unreasonably delay its response to Company in respect thereof.
     6. [*]
     7. Amendments to Agreement.
               (a) Amendment to Section 7(c) of Agreement. Two new sentences are
hereby added at the end of Section 7(c) of the Agreement to read as follows:
          “Anything in this Section 7(c) to the contrary notwithstanding, if
Company is obligated to file periodic reports with the Securities and Exchange
Commission, then Company shall have the right to file a copy of any portion of
this Agreement with the applicable commission or governmental agency to the
extent necessary, in Company’s reasonable opinion, to comply with any applicable
disclosure laws or regulations (including any reporting requirement of the
Securities Exchange Commission), or any listing requirement of any stock
exchange, including NASDAQ, applicable to Company; provided, that Company
(i) notifies Microsoft in writing reasonably in advance of any such filing and
(ii) makes a good faith effort to seek confidential treatment from such
commission or governmental agency for any provisions in this Agreement which
Company reasonably believes would be (A) viewed as highly confidential by
Microsoft or (B) injurious to Microsoft if known by Microsoft’s competitors or
other vendors. Company shall provide to Microsoft in connection with any notice
under subpart (i) above, a summary of the provisions of this Agreement for which
Company will seek confidential treatment under subpart (ii) above as part of the
applicable filing.”
               (b) Amendments to Section 15(b)(ii)(B) of Agreement. Subparts
(i) and (v) of Section 15(b)(ii)(B) of the Agreement are hereby deleted in their
entirety and the remaining subparts of that Section are hereby adjusted
accordingly.
               (c) Addition of New Section 15(b)(ii)(F) to Agreement. A new
subsection (F) is hereby added to Section 15(b)(ii) of the Agreement to read as
follows:
     “(F) Either party (in this context, the “Terminating Party”) may terminate
this Agreement, or any particular SOW, and Company (if it is the Terminating
Party) may terminate or suspend its performance under this Agreement or any
particular SOW, with not less than one hundred eighty (180) days’ prior written
notice to the other party (the “Affected Party”) if:
          (i) the Affected Party enters into one or more definitive agreements
(each, a “Definitive Agreement”) under which the Affected Party will or does:
 

*   Confidential treatment has been requested for portions of this agreement.
The copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this agreement has
been filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



                    (1) sell or transfer all or a substantial part of its assets
to a third party,
                    (2) merge with another entity, or
                    (3) undergo a change in control (any of the foregoing, an
“Acquisition Transaction”);
and
          (ii) in the case of an Acquisition Transaction described in subpart
(2) or (3) above, following consummation of the Acquisition Transaction, the
Affected Party (or its successor) will not be (or is not, as the case may be)
controlled, either directly or indirectly, by a private equity company (as
defined below);
provided, that if the Affected Party provides written notice to the Terminating
Party that it has entered into (or intends to enter into) the Definitive
Agreement(s) for an Acquisition Transaction the Terminating Party must deliver
its notice of termination or suspension to the Affected Party (or its successor)
under this subsection (F) within thirty (30) days after receipt of the Affected
Party’s written notice to that effect (or the Affected Party’s actual execution
of the Definitive Agreements, if later) or it shall be deemed to waive such
right.
          For purposes of this subsection (F), one entity “controls” another if
the entity directly or indirectly through an Affiliate, holds the majority of
the voting rights in that entity, or has the right to appoint or remove a
majority of its board of directors, or controls alone or under an agreement with
others the majority of the voting rights in it and “private equity company”
means a company whose principal business is acquiring, or investing in, the
businesses of others and which is not controlled by a person or entity whose
principal business involves the selling of products and/or the provision of
services.
               (d) Amendments to Section 15(d) of Agreement. In the first
sentence of Section 15(d) of the Agreement, the words “combination or
centralization” are hereby deleted. In addition, in the last sentence of Section
15(d) of the Agreement, the phrase “at Company’s expense” is hereby deleted and
replaced with “at Microsoft’s reasonable expense.”
     8. Definitions. Capitalized terms used in and not otherwise defined in this
Amendment or the attachments shall have the meanings given to them in the
Agreement.
     9. No Further Amendment. Except as expressly modified by this Amendment,
the Agreement and shall remain unmodified and in full force and effect.
     10. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original and as executed shall
constitute one agreement, binding on both parties even though both parties do
not sign the same counterpart.
END OF AMENDMENT TERMS AND CONDITIONS
 

*   Confidential treatment has been requested for portions of this agreement.
The copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this agreement has
been filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



ATTACHMENT 1
HOSTED PLATFORM ADDENDUM
TO
MICROSOFT OPERATIONS DIGITAL DISTRIBUTION AGREEMENT
               This Hosted Platform Addendum (this “HPA”) supplements and, to
the extent applicable amends, the Agreement with respect to all SOWs under which
Company will host, as part of the E-Commerce Activities, one or more Microsoft
websites and make products available for purchase by Authorized Parties through
those websites on Microsoft’s behalf.

  1.   Additional Definitions. Capitalized terms used in and not otherwise
defined in this HPA shall have the meanings given to them in the Agreement. The
terms below shall have the following meanings:

                    (a) “Chargeback” means (i) in the case of Transactions
subject to the Network Rules of a Network, any chargeback transaction initiated
in accordance with the applicable Network Rules and (ii) in the case of
Transactions processed through a Non-Card Network (as defined in Section 6(b)),
any chargeback or reversal of a purchase Transaction initiated under the
Non-Card Network’s standard rules or guidelines, if any, other than in
connection with a return under Microsoft’s then-current returns policy.
                    (b) “Company-Sourced Third-Party Products” means any and all
third-party products and services available for purchase through a Website which
are acquired by Microsoft for resale from Company, but shall not include
Products. If Microsoft elects to purchase Company-Sourced Third-Party Products
from Company, Microsoft and Company acknowledge and agree that the terms
governing such purchases shall be set forth in a separate written agreement
between the parties.
                    (c) “Content” means any and all text, pictures, sounds,
graphics, video, or other data in any format whatsoever, integrated into or used
on a Website, as such materials may be modified from time to time.
                    (d) “EULA” means the applicable Microsoft End-User License
Agreement for a Microsoft Product.
                    (e) “Hosting Services” means those E-Commerce Activities
provided by Company under a SOW which expressly references this HPA and which
involve (i) the creation or assembly of Websites on servers owned or controlled
by Company; (ii) incorporating Content onto Websites; and/or (iii) hosting
and/or maintaining Websites on servers owned or controlled by Company.
                    (f) “Microsoft-Sourced Third-Party Products” means any and
all third-party products and services available for purchase through a Website
which are acquired by Microsoft for resale from a third-party other than
Company, but shall not include Products.
                    (g) “Network” means a card association or network (e.g.
Visa, Mastercard, Discover or American Express).
                    (h) “Network Rules” means the bylaws, rules, regulations,
and other requirements issued by a Network from time to time, but solely to the
extent that the foregoing are applicable to Microsoft, the applicable Member
Bank, or Company, as the case may be, in relation to the E-Commerce Activities.
                    (i) “Territory” means the geographic territory(ies)
designated in the applicable SOW within which Products, Upgrades and Third-Party
Products will be sold to Customers via the Website(s) under such SOW. If the
United States is designated as a Territory, the Territory shall include Puerto
Rico and United States military bases located outside of the United States.
                    (j) “Third-Party Product” means, collectively, the
Company-Sourced Third-Party Products and the Microsoft-Sourced Third-Party
Products.
                    (k) “Transaction” means the sale of one or more Product(s),
Upgrades or Third-Party Products (and any related, ancillary products or
services) offered through the Website by Microsoft to a User through a single
order.
 

*   Confidential treatment has been requested for portions of this agreement.
The copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this agreement has
been filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



                    (l) “Upgrade” means the upgraded Products and Third-Party
Products that an Authorized Party obtains through installation of certain
encrypted upgrade software code in object code format provided by Microsoft
and/or the purchase and application of license keys and key controls.
                    (m) “User” means a potential Customer, business partner,
Microsoft employee or other person who accesses a Website.
                    (n) “Website” means a website (which may include a store,
cart and/or checkout) which is branded with Microsoft’s trademarks through which
certain Users may obtain and/or purchase Products, Upgrades, and Third-Party
Products from Microsoft. Such Websites are created, assembled, hosted and
maintained by Company under this HPA and a SOW. For the avoidance of doubt, the
term “Website” shall not be deemed to include any webpage(s) hosted and
maintained by Microsoft or another vendor of Microsoft, regardless of whether
the URL for such website contains one or more of the same components as the URL
for a Website (e.g. “microsoftstore”).
     2. Microsoft as Seller of Record for Transactions. Notwithstanding anything
to the contrary, Microsoft (and not Company) will be the seller of record for
all sales of Products, Upgrades and Third-Party Products to Users through the
Websites provided by Company pursuant to this HPA and any SOW referencing this
HPA. Microsoft shall have the sole discretion to set the price or license fee at
which the Products, Upgrades and Third-Party Products are offered for sale to
Users through the Websites. All prices to Users shall be in the currencies
mutually agreed upon in the applicable SOW. As seller of record, title to
Products, Upgrades and Third-Party Products shall pass directly from Microsoft
to the Customer or Authorized Party and at no time will Company be deemed to
have or take title to any Product(s), Upgrades or Third-Party Products sold by
Microsoft pursuant to this HPA and any SOW referencing this HPA (other than
Company-Sourced Third-Party Products prior to sale to Microsoft or as otherwise
provided in any agreement governing the terms of the sale of Company-Sourced
Third-Party Products to Microsoft). Microsoft agrees and acknowledges that it
shall not enter orders on behalf of Users through the Website except as
expressly agreed upon by the Parties in a SOW referencing this HPA. Company
shall have the right to reject any Product, Upgrade or Third-Party Product for
listing through the Website(s) that is not compliant with applicable laws, rules
or regulations.
     3. Development and Maintenance of Websites. Company shall develop and
maintain Websites in accordance with the guidelines and requirements detailed in
the applicable SOW. Company will be responsible for preparing and delivering [*]
all disclosures to Users that it determines to be required or appropriate (it
being understood that Microsoft shall have the right to approve such disclosures
(such approval not to be unreasonably withheld or delayed) in advance of
delivery to Users and to reasonably require additional disclosures), [*]
including “who we are” disclosures designed to clearly disclose Company as the
e-commerce services provider with respect to Transactions and the text of pages
utilized in connection with the Website(s) and other disclosures necessary for
Company to comply with its agreements with its payment processors. The format,
placement and “look and feel” of all such disclosures and text will be subject
to Microsoft’s prior written approval, which shall not be unreasonably withheld
or delayed. As the seller of record, Microsoft shall control the privacy policy,
terms and conditions of sale, and returns policy (subject to the terms in this
HPA) utilized in connection with the Website(s) [*] Company shall process
Transactions with Users residing in the applicable Territory only. Microsoft
shall have the right, at its option, to review and approve the branding and
“look and feel” of the Websites and any Content to be included thereon and to
require Company to make changes thereto (provided such changes comply with
applicable laws, rules and regulations). Company shall incorporate any terms of
use, privacy policies and other notices onto the Websites that are required in
good faith by Microsoft from time to time, so long as such notices are in
compliance with applicable laws, rules and regulations. Each party shall comply
with all applicable laws, rules and regulations in connection with the
development and maintenance of the Websites and the parties shall cooperate in
good faith to ensure that the Websites remain in compliance with all applicable
laws and regulations. Microsoft shall obtain and will maintain in full force and
effect any and all consents, authorizations, approvals and licenses necessary in
connection with the sale of the Products, Upgrades and Third-Party Products
pursuant to this HPA and the SOWs referencing this HPA.
     4. Hosting Support. In addition to the Hosting Services described in the
applicable SOW, Company shall provide support in connection with the Hosting
Services as follows:
                    (a) conduct website and server maintenance [*] on Websites
[*];
                    (b) [*];
                    (c) provide technical support to Microsoft’s customer
service representatives in respect of the operation of the Website and User
issues relating thereto as described in the applicable SOW;
 

*   Confidential treatment has been requested for portions of this agreement.
The copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this agreement has
been filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



                    (d) provide training and online tools in relation to the use
and operation of the Website in accordance with the terms of the SOW (it being
agreed that Company is not responsible for providing product support to Users
unless otherwise provided in the applicable SOW); and
                    (e) provide Microsoft with online access to its
globalCommerce Command Console (the “Administration Interface”), through which
Microsoft may administer certain parts of the Website; add, remove, or change
information related to Products, Upgrades and Third-Party Products available for
sale through the Website (including, without limitation, the pricing applicable
thereto and promotions in respect thereof) and obtain standard online reports
(it being understood and agreed that if Microsoft modifies any terms applicable
to the Products, Upgrades or Third-Party Products on the Website(s) through the
Administration Interface, that Company shall not be responsible for any
deviation between such information, as modified, and any conflicting
requirements in this HPA or the applicable SOW).
     5. Ownership of Content; Reaffirmation of Ownership of Materials and
Company IP. Company acknowledges that any Content provided to it by or on behalf
of Microsoft pursuant to this HPA or any SOW shall constitute “Materials” under
the Agreement and is the property of Microsoft or its licensors, and that
Company has no rights in such Materials except for any applicable license rights
contained in the Agreement. Microsoft acknowledges that any Company-provided
Content utilized on the Website which does not constitute Materials or a
Deliverable shall be deemed “Company IP” under the Agreement and is the property
of Company or its licensors, and that Microsoft has no rights in such Company IP
except for any applicable license rights contained in the Agreement. Microsoft
further acknowledges that neither Company-provided Content nor any aspect of
Company’s core infrastructure or functionality in its e-commerce platform used
to dynamically generate Website pages or any implementation thereof utilized in
connection with the E-Commerce Activities contemplated in this HPA or any SOW
referencing this HPA shall be deemed a “Deliverable” under the Agreement and
that such items shall be deemed to be Company IP, unless specifically provided
to the contrary in the applicable SOW. Microsoft shall not disassemble,
decompile, or otherwise reverse engineer or otherwise attempt to learn the
source code or algorithms underlying any Company IP.
                    (a) Each party shall be responsible for its respective
Content and shall ensure that such Content does not and will not: (i) contain
any material that is unlawful, obscene, or defamatory or that violates any
intellectual property rights or any other rights of any third party; or (ii)
promote or facilitate any violence, discrimination or other illegal activities.
                    (b) Each party shall obtain any and all necessary
clearances, releases, approvals and consents from third parties and make any and
all required payments to third parties in connection with the other party’s use
of such party’s Content in connection with the E-Commerce Activities.
     6. Termination of Any Website; Discontinuance of Products or Third-Party
Products. Microsoft shall have the right, with not less than thirty (30) days’
prior written notice, to require Company to shut down any Website URL if
Microsoft reasonably believes that Company or Microsoft’s use of such URL in
connection with the E-Commerce Activities violates the rights of any third
party, provided that Microsoft shall use best efforts to secure an alternative
URL for the purpose of the applicable SOW as soon as reasonably practicable.
Microsoft shall further have the right, at any time and for any reason, with
notice to Company, to discontinue the sale of any Product, Upgrade or
Third-Party Product, or the use of Company or a Website to sell such Product,
Upgrade or Third-Party Product. Following receipt of any written notice from
Microsoft that it desires to discontinue the sale of any Product, Upgrade or
Third-Party Product, Company shall remove such Product, Upgrade or Third-Party
Product (including any advertising) from the Website(s) as promptly as
reasonably practicable (but will use best efforts to do so within five
(5) calendar days) after receipt of such notice from Microsoft.
                    (a) In the event any claim in connection with any Product,
Upgrade and/or Third-Party Product offered for sale through a Website is
asserted against Company, its Affiliates, Microsoft, and/or the manufacturer or
publisher of such Product, Upgrade and/or Third-Party Product (if not
Microsoft), and Company reasonably believes (in the opinion of its legal
counsel) that such claim is non-frivolous and could subject Company to increased
legal or business risk should such Product, Upgrade and/or Third-Party Product
remain available for sale through the Website then Company will have the right
to or suspend or terminate the sale of such Product, Upgrade and/or Third-Party
Product in connection with the HPA and any applicable SOWs with not less than
fifteen (15) days prior written notice to Microsoft, and may take such other
actions as it deems to be reasonably necessary to comply with applicable law
(including without limitation the “safe harbor” provisions of the Digital
Millennium Copyright Act or similar local legislation).
                    (b) Company shall establish and maintain unique merchant
identification numbers under applicable Network Rules for credit card and debit
card payments processed by Company under this HPA as part of the E-Commerce
Activities. In the event that payments through any entity, other than a Network,
are accepted by Company for Transactions as agreed upon in an applicable SOW
(e.g., PayPal) (each, a “Non-Card Network”), and any such Non-Card Network
allows companies
 

*   Confidential treatment has been requested for portions of this agreement.
The copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this agreement has
been filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



performing services similar to the E-Commerce Activities governed by this HPA to
establish unique merchant identification numbers or merchant-specific accounts
or contractual relationships (each, a “MID”), Company shall additionally
establish MIDs with such Non-Card Networks. Company shall use the MIDs solely in
connection with Transactions the payment for which is processed by Company as
part of the E-Commerce Activities under this HPA (each such Transaction, a
“Processed Transaction”). Company shall promptly notify Microsoft in writing
(each such notice, a “Chargeback Notice”) in the event that (i) the Chargeback
rates for a calendar month under a MID exceed a Network’s (or Non-Card
Network’s, as the case may be) threshold for the ratio of Chargebacks to
Processed Transactions or (ii) Company believes, based on its forecasting of
anticipated Chargebacks in connection with Processed Transactions, that the
Chargeback rates for future calendar months under the MIDs are likely to exceed
a Network’s (or Non-Card Network’s, as the case may be) threshold for the ratio
of Chargebacks to Processed Transactions. Each Chargeback Notice shall include
sufficient data to allow Microsoft to verify Company’s calculations. Following
Microsoft’s receipt of a Chargeback Notice, Microsoft and Company shall promptly
discuss the reasons underlying the Chargebacks during the applicable calendar
month (or, as applicable, the bases for Company’s projections for future
Chargebacks) and cooperate in good faith with the goal of reducing the incidence
of Chargebacks as stated in the Chargeback Notice and avoiding Network (or
Non-Card Network) fees and fines for Chargebacks.
          [*]
     7. Additional Confidentiality, Privacy and Personal Information
Requirements.
                    (a) Confidentiality Requirements. [*] Company shall not
disclose Personal Information to any third party, except in connection with
fraud prevention activities, bank authorizations, charge-backs and Company
record retention policies or as required under applicable law or Network Rules,
without Microsoft’s prior written consent. [*] Each party acknowledges that it
will access, use and disclose such Personal Information in compliance with any
applicable laws and applicable Network Rules. Except as expressly amended in
this Section 7, Company’s obligations under the Agreement with respect to
Personal Information shall remain unaffected.
                    (b) Collection and Use of Personal Information. Company
shall comply with Section 7 of the Agreement with respect to the collection and
use of all Personal Information collected by Company through any Website. [*]
                    (c) Privacy Notices. Each Website must contain clear and
conspicuous privacy notices established and maintained by Microsoft which
includes a statement that Microsoft may share with third parties (such as
Company), or authorize third parties to collect and use certain User information
in connection with the processing of a User’s order for the purchase of
Products, Upgrades and/or Third-Party Products as well as for ongoing fraud
control and (if applicable) customer service. The privacy notices must comply
with all relevant laws. Nothing in Microsoft’s privacy notice shall prevent or
be deemed to prevent Company from receiving cardholder information or using it
in accordance with the Tri-Party Agreement, this HPA or any SOW which references
this HPA. As between Users and Microsoft, Transactions shall be governed by
Microsoft’s privacy notice applicable to the Website. Any User information used
by Company in connection with the processing of a User’s order for the purchase
of Products, Upgrades and/or Third-Party Products shall be governed by the
restrictions on the use of Personal Information contained in this HPA and/or the
Tri-Party Agreement.
                    (d) PCI Security Standards; Network Rules. Company will
comply at all times with the applicable PCI security standards established by
the PCI Security Standards Council (including the PCI DSS requirements for
cardholder data (Level 1) and the PCI Payment Application DSS for certain
payment applications) which are required to be implemented under the Network
Rules (the “PCI Standards”). Company will provide to Microsoft upon Microsoft’s
request, on an annual basis, a certification of a duly authorized officer who
has knowledge of Company’s compliance with the PCI Standards, which
certification will state that Company is in compliance with the PCI Standards.
If Microsoft receives cardholder data in connection with Company’s performance
of E-Commerce Activities governed by this HPA, Microsoft agrees that it will
comply with the PCI Standards in respect of such cardholder data if (but then
only to the extent) it is required to do so by one or more Networks under
applicable Network Rules.
     8. Inventory Management. Without limiting any other term herein, the
parties agree that the Inventory Management Terms and Conditions attached to the
Agreement (the “Inventory Management TC”) shall apply to any Inventory and
Third-Party Products in Company’s possession or under Company’s control under
this HPA and a related SOW. All Inventory and Third-Party Products made
available for purchase through a Website in connection with this HPA, and all
components thereof, shall constitute (a) “Inventory” and a part of the
“Microsoft Inventory and Related Materials” for all purposes of the Inventory
Management TC and (b) “Inventory” for all purposes of the Agreement. Company
will provide Customers and Authorized Parties with physical media, documentation
and components as provided in the applicable SOW. Notwithstanding the forgoing,
 

*   Confidential treatment has been requested for portions of this agreement.
The copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this agreement has
been filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



nothing in this section shall apply to Company-Sourced Third-Party Products
until such time as they are acquired by Microsoft for resale from Company.
     9. [*]
     10. Returns. Returns of Products, Upgrades and Third-Party Products shall
be processed by the parties in accordance with the terms of the applicable SOW.
Notwithstanding the foregoing, Microsoft may modify its return policy for
Customers for any Product, Upgrade or Third-Party Product by providing not less
than [*] calendar days advance written notice to Company. In the event that any
change to Microsoft’s returns policy for a Product, Upgrade or Third-Party
Product would, in Company’s reasonable opinion, materially alter Company’s
internal processes associated with implementing Microsoft’s return policy or
materially increase the cost to Company of implementing such policy, Company may
notify Microsoft of that fact in writing, in which event the parties will
discuss in good faith mutually-agreeable solutions to any issues reasonably
raised by Company and any such solutions shall be described in an amendment to
the applicable SOW signed by both parties.
     11. End-User License Agreement. Where Company, its agents or subcontractors
is responsible for digital fulfillment as designated in the applicable SOW,
Company shall provide Customers with the EULAs for Microsoft Products (in the
form specified by Microsoft in writing and updated by Microsoft from time to
time at its sole discretion) to be provided with the applicable Products or
Upgrades which govern the Customer or Authorized Party’s use and license of the
Products or Upgrades. Microsoft will be solely responsible for the terms of, and
its compliance with, any and all EULAs relating to Products and Upgrades.
     12. Taxes. Company shall carry out Microsoft’s tax policy as agreed upon in
the applicable SOW. Company will bill and cause to be collected any and all U.S.
and foreign sales, use and value added and comparable taxes, duties, tariffs,
and other government-assessed fees and charges (“Taxes”) in accordance with
written instructions as may be provided in writing to Company by Microsoft from
time to time. Microsoft acknowledges that it is responsible for the content in
such written instructions. If Microsoft gives notice to Company of changes in
the billing and collection of Taxes, Company will implement these changes as
promptly as reasonably practicable.
                    (a) [*]
                    (b) [*]
     13. Physical and Digital Fulfillment; Customer Service. Unless Company
agrees to do so in an applicable SOW, Microsoft shall provide Customers
purchasing Products, Upgrades or Third-Party Products with the physical media
and components (if any) provided for in the applicable SOW. Unless otherwise
agreed to in a SOW referencing this HPA, Company agrees that it shall (or, to
the extent permitted in the Agreement, cause its agents or subcontractors to),
as Microsoft’s fulfillment agent, provide Customers with the electronically
digital components (e.g., digital license keys, control numbers, etc.)
associated with the Products, Upgrades and Third-Party Products in accordance
with the requirements set forth in the applicable SOW. Unless otherwise agreed
to in a SOW referencing this HPA, Company shall not be obligated to provide
customer service to Customers and Authorized Parties relating to Products,
Upgrades or Third-Party Products. With the exception of any warranties made by
Company in respect of Company-Source Third-Party Products in any agreement
setting forth the terms on which Microsoft will purchase such Company-Sourced
Third-Party Products from Company, Company shall have no obligations to
Authorized Parties or Microsoft with respect to Product, Upgrade or Third-Party
Product warranties.
     14. Payment Processing Services.
                    (a) Prior to the Launch Date (as defined in the applicable
SOW), (a) Microsoft will enter into one or more agreements with Company and an
acquiring bank mutually acceptable to the parties (the “Member Bank”), under
which agreement such Member Bank shall authorize Microsoft to submit
Transactions (for which Microsoft will be the seller of record) through the
merchant agreement provided by the Company to Microsoft in partnership with the
Member Bank (such agreement, the “Tri-Party Agreement”) for certain Transactions
where a Customer uses a credit or debit card (which, for the avoidance of doubt,
does not include gift cards for purposes of this HPA) and (b) Company and
Microsoft (if applicable) will enter into any additional agreements with third
parties required by Section 16 of this HPA to enable Company to accept the forms
of payment required to be accepted in the applicable SOW. Microsoft agrees and
acknowledges that Company shall have no obligation to make the Website(s)
available to Users for Transactions under a SOW until following the full
execution of a Tri-Party Agreement. Without limiting Section 2(a) of the
Agreement or Company’s rights under the penultimate sentence of Section 14(b) of
this HPA, Company agrees that it shall obtain and maintain throughout the term
of a SOW, all approvals, permits, registrations, licenses and other
authorizations necessary to process Transactions with the Networks and Non-Card
Networks specified in the applicable SOW and otherwise accept the forms of
payment specified in such SOW as contemplated therein and
 

*   Confidential treatment has been requested for portions of this agreement.
The copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this agreement has
been filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



herein. Without limiting Company’s rights under the penultimate sentence of
Section 14(b) of this HPA, Company agrees that if a SOW governed by this HPA
requires Company to accept payments through one or more Networks and/or Non-Card
Networks, Company shall ensure, at all times during the term of such SOW, that
it (i) is authorized to process such payments on Microsoft’s behalf in the
manner contemplated in this HPA and the applicable SOW under its agreements with
such Networks and/or Non-Card Networks and the applicable Network Rules and
(ii) remains in compliance with such agreement(s) and Network Rules in
connection therewith.
                    (b) Unless otherwise expressly agreed upon by the parties in
the applicable SOW, the proceeds of all Transactions processed by Company under
a SOW governed by this HPA [*] shall be settled or otherwise deposited directly
by the Member Bank(s), the applicable Network(s) or Company, as the case may be,
into one or more Microsoft-owned settlement accounts (each, a “Settlement
Account”) maintained with a financial institution reasonably acceptable to the
parties (each, a “Settlement Bank”). [*]
     15. [*]
     16. Maintenance of Third-Party Relationships. Company and Microsoft agree
that they shall establish and maintain all contractual relationships for payment
processing services with third parties Company and Microsoft mutually agree are
necessary to perform the E-Commerce Activities covered by this HPA and the
applicable SOWs, including, without limitation, Tri-Party Agreement(s), provided
that such agreements are not in violation of Network Rules or applicable law.
[*]
     17. [*]
     18. Order of Precedence. In the event of an irreconcilable conflict between
this HPA and the Agreement, this HPA controls with respect to any SOW expressly
referencing this HPA. In the event of a conflict between this HPA and any SOW
created hereunder, the provisions of the SOW with respect to such conflicting
provision shall control over this HPA, provided, however, that such conflicting
provisions expressly reference the specific Section in the HPA that the parties
intend to amend or supersede. This HPA does not amend or replace the Direct
Reseller Addendum to the Microsoft Operations Digital Distribution Agreement
dated September 1, 2006 between the parties.
     19. No Further Amendment. Except as expressly modified by this HPA, the
Agreement shall remain unmodified and in full force and effect.
 

*   Confidential treatment has been requested for portions of this agreement.
The copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this agreement has
been filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



ATTACHMENT 2
[*]
 

*   Confidential treatment has been requested for portions of this agreement.
The copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this agreement has
been filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



ATTACHMENT 3
[*]
 

*   Confidential treatment has been requested for portions of this agreement.
The copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this agreement has
been filed separately with the Securities and Exchange Commission.

 